Citation Nr: 0503583	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  01-00 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a low back disability 
to include degenerative disc disease.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart 


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel
INTRODUCTION

The veteran served on active duty from September 1975 until 
March 1978. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2000 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), declining to 
reopen the claim of service connection for a back disability.  

In May 2001, the veteran testified at a hearing before the 
RO's Decision Review Officer.  A transcript of the hearing is 
in the record.  

When the case was first before the Board in October 2002, the 
Board reopened the claim because the additional evidence 
presented was new and material.  In July 2003, the Board 
remanded the claim for procedural development.  That action 
having been completed the case has been returned to the 
Board. 

In April 2004, while the case was pending at the Board, the 
veteran submitted copies of service medical records and VA 
medical records, dated in January 1982.  As these records 
have been previously submitted and considered by the RO, the 
Board is proceeding with its appellate review without 
referring the evidence to the RO for initial consideration.  


FINDING OF FACT

The current back disability, including degenerative disc 
disease, is unrelated to a back injury in July 1976 during 
service. 


CONCLUSION OF LAW

A low back disability to include degenerative disc disease 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence that 
VA will seek to provide, which information and evidence the 
claimant is expected to provide.  And under 38 C.F.R. 
§ 3.159, VA must request that the claimant provide any 
evidence in his possession that pertains to a claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.  

In this case, the initial rating decision by the RO occurred 
in April 2000 before the enactment of the VCAA and the RO 
subsequently notified the veteran of the VCAA in a June 2001 
letter and in the January 2002 supplemental statement of the 
case.   

As for the timing of the VCAA notice, the RO did not err by 
not providing VCAA notice prior to the initial denial of the 
claim before the date of the enactment of the VCAA.  
VAOPGCPREC 7-2004.  

As for the content of the notice, the RO notified the veteran 
of the type of information and evidence needed to 
substantiate the claim, namely, evidence of a current 
disability, evidence of an injury or event in service causing 
the current disability, and medical evidence of a 
relationship between the current disability and the injury or 
event in service.  The veteran was informed that VA would 
obtain records of Federal agencies and that he could submit 
private medical records or authorize VA to obtain the records 
on his behalf.  The veteran was given 60 days to respond.  In 
the January 2002 supplemental statement of the case, the RO 
cited the provision of 38 C.F.R. § 3.159, to provide "any 
evidence in the claimant's possession that pertains to a 
claim."  

The VCAA notice, when issued, substantially complied with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate the 
claim and the relative duties of VA and the claimant to 
obtain evidence) and of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice).  
There was also compliance with the notice provision of 
38 C.F.R. § 3.159. 

Also as to content, that is, the 60 days to respond, under 
38 U.S.C.A. § 5103(b)(3) (West 2002 & Supp. 2004), the 
Secretary of VA may make a decision on a claim before the 
expiration of the one-year period provided a claimant to 
respond to VA's request for information or evidence.  This 
legislation, effective as if enacted on November 9, 2000, 
immediately after the enactment of the VCAA, supersedes the 
decision of the United States Court of Appeals for the 
Federal Circuit in Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) that 
invalidated a regulatory provision, implementing the VCAA, 
that required a response to VCAA, as here, in less than the 
statutory one-year period. 

For these reasons, the veteran has not been prejudiced by 
either the timing or the content of the VCAA and no further 
development is needed to ensure VCAA compliance. 

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As the veteran has 
not identified additional evidence and as there is otherwise 
no additional evidence to obtain, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.  

Factual Background
Service Medical Records

The service medical records show that in July 1976 the 
veteran was seen the day after he had picked up some wheels 
and he had felt a snap in his back.  The pertinent finding 
was tenderness in the lumbosacral area.  When he was seen two 
days later, the assessment was low back strain.  

The veteran next complained of back pain in October 1977.  
Then there was no history of direct trauma although it was 
noted that he had had back strain about a year earlier.  
Further evaluation was recommended to determine the etiology 
of the "chronic" back pain.  Within one week, he was seen 
again with a one-year history of burning low back pain after 
lifting heavy tires.  The veteran denied recent trauma to the 
back.  After the initial pain, he stated that the pain went 
away after one to two months and he was pain free for six 
months, but the pain returned three months earlier without a 
precipitating cause.  The examination of the low back was 
normal except for mild tenderness.   

In November 1977, the veteran again complained of low back 
pain.  The examination of the back was within normal limits.  
Chronic lumbosacral strain was noted.  Several days later, 
the veteran requested an orthopedic consultation for back 
pain, which was described by the referring physician as 
questionable mechanical low back pain.  On an orthopedic 
consultation in November 1977, history included the onset of 
back pain about a year previously after a lifting injury.  
The impression was a normal examination and X-rays.  The 
veteran was seen for complaints of low back pain later in 
November 1977 and in December 1977.  When he was seen in 
November 1977, the veteran attributed some of his symptoms to 
anger and frustration.  The physician noted apparent 
functional low back pain. 

In January 1978, on psychiatric evaluation, the examiner 
reported that the veteran was being evaluated for his many 
visits to sickbay for low back pain for which no organic 
etiology was found.  The examiner noted that on an orthopedic 
consultation there was no demonstrable physical disease.  In 
February 1978, the veteran was seen several times for 
complaints of low back pain.  On one occasion, the pain was 
attributed to unknown etiology.  In March 1978, it was 
reported that an X-ray in November 1977 had shown an unusual 
appearance at the 5th lumbar vertebra.  On separation 
examination in March 1978, the spine and musculoskeletal 
system were evaluated as normal.  There was no entry in the 
summary of defects and diagnoses. 

Post-Service Records

VA records, covering the period from November 1978 to March 
1986, disclose that, in January 1982, the veteran was seen 
once for a complaint of neck, right shoulder, and back pain 
with onset after shoveling.  The diagnosis was muscle strain.  

Private medical records disclose that, in January 1987, a CT 
scan revealed a convexity to the disc margin at L5-S1.  In 
April 1987, the veteran was evaluated for back pain with a 
history of developing mechanical back pain while at work on 
December 11, 1986.  It was reported that a MRI showed 
degenerative disc disease at L5-S1. 

Records of a private hospital disclose that in August 1987 
the veteran presented with progressive low back pain and a 
diagnosis of sciatic neuritis.  The veteran related an eight-
month history of symptoms following an injury at work, where 
he was required to lift and throw brake drums from a conveyor 
belt to a bin.  During the hospitalization, a MRI revealed a 
protruding disc at the L5-S1 level.  

On a subsequent orthopedic consultation later that same 
month, it was reported that the veteran was entirely well 
until December 11, 1986 when while working his back "locked 
up."  After a review of X-rays and the MRI, the impressions 
were: status post on-the-job- injury on December 11, 1986; 
apparent post- traumatic exacerbation of a suspected pre-
existing [condition] of the lumbosacral spine with 


retrospondylolisthesis of L5-S1 and degenerative facet 
athropathies; apparent herniated nucleus pulposus, L5-S1, 
with right radiculopathy; and apparent post-traumatic chronic 
pain syndrome. 

In May 1988, a private physician stated that the veteran was 
physically incapacitated since his injury on December 11, 
1986. 

Hospital records also disclose that, in July 1988, it was 
reported that the veteran had not worked in the past 16 
months due to the on-the-job injury causing back pain.  

In his application for VA disability compensation, dated in 
1989, the veteran reported that he last worked and became to 
disabled to work on December 11, 1986. 

VA records, covering the period from 1989 to 2003, show that 
the veteran was seen for chronic low back pain.  When he was 
seen in May 2003, history included back pain since 1976.  

At the hearing in May 2001, the veteran described his in-
service injury as follows. He was unloading truck tires in 
July 1976 when he got a finger caught in a lug hole of a tire 
and before the tire came off the tailgate he pulled back to 
avoid falling and he felt his back snap and he began to have 
problems the next day.  The veteran testified that he 
continued to have back symptoms after service. 

In a May 2001 statement, a fellow serviceman stated that he 
was present when the veteran was injured in 1976.  He stated 
that they were rolling tires off a truck when the veteran 
caught his finger on one of the openings on the rim and when 
he struggled to free himself he injured his back. 

In a May 2001 letter, the veteran's spouse described the 
veteran's current back symptoms.

Medical records associated with the veteran's claim for 
Social Security disability benefits show that, on examination 
in June 1989, the veteran complained of back pain for the 
past ten years after he injured his back at work.  Other 
reports, both medical and occupational, dated in 1989 and 
1990, relate the veteran's back pain to the on-the-job injury 
in 1986 and document that he had not worked since the injury 
in 1986.   

On VA examination in January 2003, the veteran described his 
in-service injury and he stated that he had had back problems 
since then.  The examiner then recounted the entries in the 
veteran's service medical records, beginning with the July 
1976 entry.  The examiner also described in detail the post-
service history and findings, beginning with the December 
1986 injury.  The examiner noted that the veteran has not 
worked since the injury in 1986 and that he was on Social 
Security disability.  The assessment was chronic low back 
pain with MRI evidence of a bulge at L5-S1.  

The examiner commented that it appeared from the service 
record that the consensus of medical opinion was that the 
veteran had no organic pathology related to the July 1976 
injury, and that the medical opinion in service could not be 
medically overruled in view of the subsequent injury in 1986.  

The examiner then expressed the opinion that it was less 
likely than not that the current back disability was related 
to the July 1976 injury during service and it was more 
probable than not that the current back pain was related to 
the injury in 1986.

In a letter, dated in January 2004, the veteran's sister 
stated that the family received a letter from the veteran in 
1976, telling them that he was receiving medical treatment 
for a back injury. 

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Analysis

While the service medical records document the July 1976 
injury, the subsequent numerous complaints of low back pain, 
and the use of the term "chronic" to describe the symptoms, 
there were insufficient manifestations to identify any 
disease entity as evidence by the normal examination on the 
orthopedic consultation in November 1977 and on separation 
examination in 1978.  As for the reported unusual appearance 
of the L5 vertebra by X-ray, the finding was not associated 
with back pain by any medical personnel.

As a chronic condition was not shown during service, 
continuity of low back symptomatology after service is needed 
to substantiate the claim.  Here the evidence of record, 
consists of VA records, covering the period from 1978 to 
1986, containing a single entry of back pain in 1982.  There 
is no further reference to a back problem until 1987 when the 
veteran injured his back on-the-job in December 1986, 
resulting in a back disability to include degenerative disc 
disease that prevents the veteran from working. 

Also, while the veteran relates his back disability to the 
1976 injury during service, no physician of record has 
expressed the opinion that the current low back disability is 
the result of the 1976 injury.  The United States Court of 
Appeals for Veterans Claims has held that if the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required to support 
the claim. Grottveit v. Brown, 5 Vet. App. 91 (1993).  The 
veteran's assertions alone do not establish the necessary 
nexus between the current back disability and the in-service 
injury.  Such a nexus requires medical evidence and the 
veteran, as a layperson, is not qualified to offer a medical 
opinion or medical diagnosis.  Espiritu v. Derwinski, 
2 Vet.App. 492, 494-95 (1992).  

Moreover, the preponderance of the medical evidence clearly 
demonstrates that the current back disability had onset with 
the 1986 injury, which opposes rather than supports the 
claim.  

Also on the medical question of the clinical significance of 
the complaints and findings in service in relation to the 
current back disability, VA obtained a medical examination 
and a medical opinion addressing the issue.  After a thorough 
review of the record, the examiner expressed the opinion that 
it was less likely than not that the current back disability 
was related to the July 1976 injury during service and it was 
more probable than not that the current back pain was related 
to the injury in 1986.  

As the Board may consider only independent medical evidence 
to support its findings and as the preponderance of that 
medical evidence is against the claim, entitlement to service 
connection for a low back disability to include degenerative 
disc disease is not established. 

The Board has considered the benefit-of-the-doubt standard of 
proof, however, as the preponderance of the evidence is 
against the claim, the doctrine does not apply.  38 U.S.C.A 
§ 5107(b).


ORDER

Service connection for a low back disability to include 
degenerative disc disease is denied.

____________________________________________
	GEORGE E. GUIDO, JR
	Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


